  Case 1:17-cv-01863-CFC Document 9 Filed 02/08/19 Page 1 of 1 PageID #: 417



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                   )
ZIILABS INC., LTD.,                                )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )       Civil Action No. 17-01863-CFC
                                                   )
NVIDIA CORPORATION,                                )
                                                   )
               Defendant.                          )
                                                   )

                            JOINT STIPULATION OF DISMISSAL

               Plaintiff ZiiLabs Inc., Ltd. and Defendant NVIDIA Corporation, by counsel,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of

all claims in this cause of action and this action in its entirety, with prejudice. The parties shall

bear their own costs, including attorneys’ fees.

Dated: February 8, 2019

/s/ James H.S. Levine                                  /s/ Jack B. Blumenfeld
Douglas D. Herrmann (Del. Bar No. 4872)                Jack B. Blumenfeld (Del. Bar No. 1014)
James H.S. Levine (Del. Bar No. 5355)                  Jennifer Ying (Del. Bar No. 5550)
PEPPER HAMILTON LLP                                    MORRIS, NICHOLS,
1313 North Market Street                                       ARSHT & TUNNELL LLP
Suite 5100                                             1201 North Market Street
P.O. Box 1709                                          P.O. Box 1347
Wilmington, DE 19899-1709                              Wilmington, DE 19899
(302) 777-6500                                         (302) 658-9200
herrmannd@pepperlaw.com                                jblumenfeld@mnat.com
levinejh@pepperlaw.com                                 jying@mnat.com

Attorneys for Plaintiff ZiiLabs Inc., Ltd.             Attorneys for Defendant NVIDIA Corporation
